          Case 1:19-cv-10506-AT-SLC Document 83 Filed 04/09/21 Page 1 of 2



                                                81 Main Stree

                                                                             4/9/2021

                                                                mfreudenberg@homlegal.com




                                                    April 8, 2021

Via ECF
Hon. Analisa Torres
United States District Judge
United States District Court-SDNY
500 Pearl Street
New York, NY 10007

      Re:    Sydney Hyman v. Andrew Fabbri and Jessica Cohen
             Case No. 19-civ. 10506 (AT)

Dear Judge Torres:

      We represent Plaintiff Sydney Hyman (“Plaintiff” or “Hyman”) in this matter.

        We are writing to Your Honor to advise that yesterday Plaintiff and
Defendants submitted a joint letter motion (ECF Document 80) to the Honorable
Sarah L. Cave requesting an extension of the due dates for discovery reflected in the
December 7, 2021 Third Amended Civil Case Management and Scheduling Order
(ECF Document 78). A copy of such letter motion setting forth the reasons for such
extension request (ECF Document 80) and the Proposed Fourth Amended Civil Case
Management and Scheduling Order (ECF Document 80-1) are attached hereto as
Exhibit A. The proposed Fourth Amended Civil Case Management and Scheduling
Order was approved and signed by the Honorable Sarah L. Cave today. A copy of
the Fourth Amended Civil Case Management and Scheduling Order (ECF Document
81) is attached hereto as Exhibit B.

      In light of the current extension of the due dates for discovery as set forth in
the Fourth Amended Civil Case Management and Scheduling Order, the parties
respectfully request an adjournment of the Case Management Conference scheduled
for April 14, 2021, at 10:40 a.m., as set forth in Your Honor’s Order dated December
7, 2020 (ECF Document 79).
          Case 1:19-cv-10506-AT-SLC Document 83 Filed 04/09/21 Page 2 of 2
Hon. Analisa Torres
United States District Judge
United States District Court-SDNY
April 8, 2021
Page 2

      Thank you in advance for your kind attention to this matter.

                                                    Respectfully submitted,

                                                    s/Michael W. Freudenberg

                                                    Michael W. Freudenberg
MWF:sbt
Encs.

cc:   Counsel for Record (w/enc.), via ECF




 GRANTED. The case management conference scheduled for April 14, 2021, is ADJOURNED to June 15,
 2021, at 10:20 a.m. By June 8, 2021, the parties shall file their joint status letter.

 SO ORDERED.

 Dated: April 9, 2021
        New York, New York
